                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SAN FRANCISCO HERRING                         Case No. 13-cv-01750-JST
                                            ASSOCIATION,
                                   8                      Plaintiff,                      ORDER GRANTING DEFENDANTS’
                                   9                                                      MOTION FOR SUMMARY
                                                    v.                                    JUDGMENT AND DENYING
                                  10                                                      PLAINTIFF’S CROSS-MOTION FOR
                                            UNITED STATES DEPARTMENT OF                   SUMMARY JUDGMENT
                                  11        THE INTERIOR, et al.,
                                                                                          Re: ECF Nos. 182, 185
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Before the Court are cross-motions for summary judgment filed by Plaintiff San Francisco

                                  15   Herring Association (“Plaintiff” or “SFHA”) and Defendants the U.S. Department of the Interior,

                                  16   Interior Secretary David Bernhardt, the U.S. National Park Service (“NPS”), NPS Director David

                                  17   Vela, and Golden Gate National Recreation Area (“GGNRA”) General Superintendent Laura Joss

                                  18   (“Defendants”). ECF Nos. 182, 185. The motions are substantially similar to the cross-motions

                                  19   for summary judgment filed in 2013. ECF Nos. 31, 37. On April 29, 2014, the Court granted

                                  20   Defendants’ motion for summary judgment, ECF No. 127, but this order was vacated by the Ninth

                                  21   Circuit on jurisdictional grounds, ECF No. 136. The Ninth Circuit has since confirmed the

                                  22   Court’s subject matter jurisdiction over this case. ECF No. 164.

                                  23           The Court held a hearing on the instant motions on December 9, 2020. For the reasons set

                                  24   forth below, the Court will grant Defendants’ motion for summary judgment and deny Plaintiff’s

                                  25   cross-motion for summary judgment.

                                  26   I.      BACKGROUND

                                  27           A.        Factual Background

                                  28           Plaintiff “is a California non-profit, unincorporated association whose membership
                                   1   consists of active San Francisco Bay commercial herring fishermen and buyers.” Second

                                   2   Amended Complaint (“SAC”), ECF No. 168 ¶ 34. Plaintiff sued Defendants, arguing that NPS

                                   3   unlawfully denied SFHA members access to fishing grounds abutting the shoreline of the

                                   4   GGNRA. Id. ¶ 35. The waters in question are depicted below.

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14   Administrative Record (“A.R.”) 14.

                                  15          Plaintiff asserts that Defendants have been “fully aware of the commercial herring fishing

                                  16   taking place” in the GGNRA since 1972 but did not enforce any ban on such fishing prior to the

                                  17   2011-12 season. SAC ¶ 45. Defendants counter that as early as 2003, NPS provided notice that

                                  18   commercial fishing within the GGNRA waters was prohibited, but that the California Department

                                  19   of Fish & Wildlife (“CDFW”) declined to forward this notice to the fishermen. ECF No. 182 at

                                  20   16 (citing A.R. 1-6, 145, 827, 830-31).

                                  21          The record reflects that as early as January 2005, NPS enforced the commercial fishing ban

                                  22   with the assistance of the United States Coast Guard. A.R. 843-53. This led CDFW and NPS “to

                                  23   begin a process to resolve questions regarding their respective jurisdictions.” ECF No. 182 (citing

                                  24   A.R. 172). After a June 2006 meeting between the two agencies, DOI and CDFW (along with

                                  25   various other state agencies) agreed to share concurrent legislative and criminal jurisdiction over

                                  26   certain areas of the GGNRA lands and waters. A.R. 1877-83.

                                  27          In November 2011, Defendants sent a letter to commercial herring fishermen via CDFW’s

                                  28   2012 herring season regulatory packet. Id. at 13. The letter informed the fishermen that
                                                                                         2
                                   1   commercial fishing is prohibited in the waters of the GGNRA pursuant to federal regulations. Id.

                                   2   On October 12, 2012, SFHA sent a letter to Defendants asserting that they “had no right to restrict

                                   3   fishing or navigation in the Waters at Issue.” ECF No. 168 at 60. On November 14, 2012,

                                   4   Defendants responded to the fishermen with another letter that reiterated their prohibition of

                                   5   commercial fishing in the GGNRA. A.R. 16. This letter stated that NPS “reserves the right to

                                   6   enforce any violations of the prohibition on commercial fishing as set out in 36 C.F.R.

                                   7   § 2.3(d)(4).” Id. The parties engaged in multiple rounds of negotiation in an effort to resolve the

                                   8   dispute, see SAC ¶¶ 61, 64, 65, but Defendants maintained their prohibition and enforced it

                                   9   against members of SFHA after the 2011-12 season, id. ¶¶ 66-67.

                                  10             According to Plaintiff, “[d]uring the 2012/13 season, NPS rangers patrolled the waters and

                                  11   shoreline of the GGNRA” to enforce the fishing prohibition. Id. ¶ 68; see ECF Nos. 184-1 ¶ 5,

                                  12   184-2 ¶ 5, 184-3 ¶ 5. Between January 11 and 14, 2013, during the largest herring spawn of the
Northern District of California
 United States District Court




                                  13   season, NPS and CDFW agents, acting on behalf of Defendants, “patrolled the [disputed] waters

                                  14   and shoreline to ensure that no commercial harvesting of herring would occur.” SAC ¶¶ 69-70.

                                  15   For example, NPS rangers informed Ernie Koepf, an SFHA member, that he was not allowed to

                                  16   fish in the GGNRA waters off the Sausalito coast. ECF No. 184-3 ¶ 5. Understanding that he

                                  17   could face federal criminal prosecution for disobeying the rangers, Koepf left the disputed waters

                                  18   and set his nets elsewhere. Id.

                                  19             B.      Statutory Background

                                  20             In 1916, Congress enacted the NPS Organic Act. Pub. L. No. 113-287 § 3, Dec. 19, 2014,

                                  21   128 Stat. 3096, codified at 54 U.S.C. § 100101, et seq.1 The act states, in part, that NPS shall:

                                  22                     [P]romote and regulate the use of the National Park System by means
                                                         and measures that conform to the fundamental purpose of the System
                                  23                     units, which purpose is to conserve the scenery, natural and historic
                                                         objects, and wild life in the System units and to provide for the
                                  24                     enjoyment of the scenery, natural and historic objects, and wild life in
                                                         such a manner and by such means as will leave them unimpaired for
                                  25                     the enjoyment of future generations.
                                  26   54 U.S.C. § 100101(a).

                                  27

                                  28   1
                                           The statute was previously cited as 16 U.S.C. § 1.
                                                                                           3
                                   1          In 1972, Congress established the GGNRA as a unit of the National Park System, by

                                   2   enacting the GGNRA Enabling Act (“the GGNRA Act”). Pub. L. No. 92-589, 86 Stat. 1299

                                   3   (1972), codified at 16 U.S.C. § 460bb-1, et seq. Section 3 of the GGNRA Act, entitled

                                   4   “Acquisition policy,” states that:

                                   5                  Within the boundaries of the recreation area, the Secretary [of the
                                                      Interior] may acquire lands, improvements, waters, or interests
                                   6                  therein, by donation, purchase, exchange or transfer. Any lands, or
                                                      interests therein, owned by the State of California or any political
                                   7                  subdivision thereof, may be acquired only by donation.
                                   8                  [. . .]
                                   9                  Except as hereinafter provided, Federal property within the
                                                      boundaries of the recreation area is hereby transferred without
                                  10                  consideration to the administrative jurisdiction of the Secretary for
                                                      the purposes of this subchapter, subject to the continuation of such
                                  11                  existing as may be agreed upon by the Secretary and the head of the
                                                      agency formerly having jurisdiction over the property.
                                  12
Northern District of California




                                       16 U.S.C. § 460bb-2(a). Section 4, entitled “Administration,” states that:
 United States District Court




                                  13
                                                      The Secretary shall administer the lands, waters and interests therein
                                  14                  acquired for the recreation area in accordance with the provisions of
                                                      the Act of August 25, 1916 (39 Stat. 535; 16 U.S.C §§ 1, 2-4), as
                                  15                  amended and supplemented, and the Secretary may utilize such
                                                      statutory authority available to him for the conservation and
                                  16                  management of wildlife and natural resources as he deems
                                                      appropriate to carry out the purposes of this subchapter.
                                  17

                                  18   16 U.S.C. § 460bb-3(a).

                                  19          Under the GGNRA Act, “[t]he recreation area . . . comprise[s] the lands, waters, and

                                  20   submerged lands generally depicted on the map entitled: ‘Revised Boundary Map, Golden Gate

                                  21   National Recreation Area’, numbered NRA-GG-80,003-K and dated October 1978, plus those

                                  22   areas depicted on the map entitled ‘Point Reyes and GGNRA Amendments and dated October 25,

                                  23   1979.’” 16 U.S.C. § 460bb-1(a)(1). The boundary extends one-quarter mile offshore from the

                                  24   shoreline from approximately Sausalito to Bolinas Bay in Marin and San Francisco Counties,

                                  25   around Alcatraz Island, and from Fort Mason in the City of San Francisco along the coast to south

                                  26   of Ocean Beach within San Francisco County. See A.R. 14, 18, 1683-86.

                                  27          In 1976, in an amendment to the NPS Organic Act, Congress authorized the Secretary of

                                  28   the Interior to “[p]romulgate and enforce regulation . . . concerning boating and other activities on
                                                                                         4
                                   1   or relating to waters located within areas of the National Park System, including waters subject to

                                   2   the jurisdiction of the United States.” Pub. L. No. 95-458, October 7, 1976, 90 Stat. 1939, § 1,

                                   3   codified at 16 U.S.C. § 1a-2(h).2

                                   4          C.      Regulatory Background

                                   5          In 1983, NPS promulgated regulations that apply to persons within, inter alia: “[t]he

                                   6   boundaries of federally owned lands and waters administered by the National Park Service,”

                                   7   persons within “[w]aters subject to the jurisdiction of the United States located within the

                                   8   boundaries of the National Park System, including navigable waters and areas within their

                                   9   ordinary reach (up to the mean high water line in places subject to the ebb and flow of the tide and

                                  10   up to the ordinary high water mark in other places) and without regard to the ownership of

                                  11   submerged lands, tidelands, or lowlands,” as well as to persons within “[o]ther lands and waters

                                  12   over which the United States holds a less-than-fee interest, to the extent necessary to fulfill the
Northern District of California
 United States District Court




                                  13   purpose of the National Park Service administered interest and compatible with the nonfederal

                                  14   interest.” 36 C.F.R. § 1.2(a).

                                  15          Within those areas, the regulation prohibits “commercial fishing, except where specifically

                                  16   authorized by Federal statutory law.” 36 C.F.R. § 2.3(d)(4). As described above, Defendants

                                  17   have enforced this regulation against members of SFHA within the waters in question since 2011.

                                  18          D.      Procedural History

                                  19          Plaintiff initially filed suit on April 18, 2013, bringing three claims, two for violating the

                                  20   Administrative Procedure Act (“APA”), 5 U.S.C. § 706(2)(C), 5 U.S.C. § 706(2)(A), and one for

                                  21   estoppel. ECF No. 1. After the Court granted Defendants’ unopposed motion to dismiss with

                                  22   leave to amend, ECF No. 16, Plaintiff filed its First Amended Complaint on July 10, 2013,

                                  23   asserting only the APA causes of action, ECF No. 17.

                                  24          Defendants moved for summary judgment on September 26, 2013. ECF No. 31.

                                  25

                                  26   2
                                        Congress repealed and amended the amendment in 2014. Where the original language
                                  27   authorized the Secretary to “[p]romulgate and enforce regulation,” 16 U.S.C. § 1a-2(h), the
                                       amended language authorizes the Secretary to “prescribe regulation,” 54 U.S.C. § 100751(b). The
                                  28   parties do not dispute the significance of the 2014 revision to the litigation and the Court does not
                                       consider it for the purposes of these motions.
                                                                                         5
                                   1   Defendants argued that NPS acted within its statutory jurisdiction in banning commercial fishing

                                   2   in the waters in question. Id. at 17. Plaintiff filed a cross-motion on October 25, 2013, arguing

                                   3   that NPS does not have the authority to ban commercial fishing in the GGNRA waters because

                                   4   Congress limited NPS’s regulatory authority to areas of the GGNRA in which it has acquired a

                                   5   property interest. ECF No. 37 at 30. A hearing on the cross-motions was initially set for

                                   6   December 12, 2013. However, the Court needed to reach questions in which the State of

                                   7   California might have a significant interest – specifically, whether California owns a property

                                   8   interest in the waters in question, whether California owns a property interest in the submerged

                                   9   lands beneath those waters, and whether the United States has the statutory authority to prohibit

                                  10   fishing in waters in which California holds title or which lie above lands in which California holds

                                  11   title. Thus, the Court invited the State of California to provide its view on those questions, ECF

                                  12   No. 65, and the California State Lands Commission (“CSLC”) responded to accept the invitation
Northern District of California
 United States District Court




                                  13   to appear as amicus curiae to answer “some or all” of the questions presented, but requested until

                                  14   February 10, 2014 to provide its views, ECF No. 70. The Court granted the request, gave the

                                  15   parties the opportunity to respond to the CSLC’s filing, and continued the hearing on the parties’

                                  16   summary judgment motions to March 6, 2014. ECF No. 85.

                                  17          In the meantime, the Court heard argument only on whether it had subject matter

                                  18   jurisdiction and subsequently held that it had jurisdiction over the action. ECF No. 84. The Court

                                  19   also heard Plaintiff’s motion for a preliminary injunction, ECF No. 75, and denied the motion after

                                  20   concluding that Plaintiff had failed to demonstrate a substantial likelihood of success on the merits

                                  21   or that the balances of equities tipped sharply in its favor, ECF No. 117.

                                  22          The CSLC provided its views on February 10, 2014, only addressing the question of

                                  23   California’s ownership of tidelands and submerged lands beneath the waters in question. ECF No.

                                  24   118. CSLC’s brief did not address whether the United States owns any property interest in the

                                  25   waters themselves, and neither did it take a position on DOI’s authority to regulate the waters. See

                                  26   id.

                                  27          On April 29, 2014, this Court granted Defendants’ motion for summary judgment and

                                  28   denied Plaintiff’s cross-motion for summary judgment on the same issue now before the Court.
                                                                                         6
                                   1   ECF No. 127. The Court concluded that NPS had the statutory authority to regulate the waters in

                                   2   question because “applying the ‘acquisition prerequisite’ to the waters of San Francisco Bay does

                                   3   not seem to be a plausible construction” of the GGNRA Act. Id. at 11. The Court issued a final

                                   4   judgment for Defendants on June 3, 2015. ECF No. 132.

                                   5          Plaintiff appealed the Court’s judgment on June 17, 2015. ECF No. 133. On March 17,

                                   6   2017, without ruling on the merits of the summary judgment grant, the Ninth Circuit found that

                                   7   this Court “lacked subject matter jurisdiction over the SFHA’s complaint” because Plaintiff had

                                   8   failed to “establish that it [was] challenging some final agency action.” San Francisco Herring

                                   9   Ass’n v. U.S. Dep’t of Interior, 683 Fed. App’x 579, 580 (9th Cir. 2017). The panel vacated this

                                  10   Court’s judgment and remanded with instructions to dismiss. Id. The Ninth Circuit denied

                                  11   Plaintiff’s petition for panel rehearing and petition for rehearing en banc on July 12, 2017, ECF

                                  12   No. 139, and the mandate issued on July 20, 2017, ECF No. 141.
Northern District of California
 United States District Court




                                  13          On remand, this Court granted Plaintiff’s motion for dismissal without prejudice and leave

                                  14   to file a motion for leave to amend on October 25, 2017. ECF No. 146. Plaintiff filed a motion

                                  15   for leave to file the SAC on November 21, 2017. ECF No. 147. The proposed SAC asserted new

                                  16   facts to allege a final agency action and added new claims under the Declaratory Judgment Act

                                  17   (“DJA”). Id. at 39-43. The Court denied the motion on February 15, 2018, holding that the SAC

                                  18   did not cure the jurisdictional deficiencies under the APA and thus the proposed amendment was

                                  19   futile. ECF No. 155 at 3-5. The Court also held that the SAC’s new DJA claims were unduly

                                  20   delayed because Plaintiff failed to provide “adequate justification for why it could not have

                                  21   brought these additional claims in the original complaint or FAC.” Id. at 5.

                                  22          On December 31, 2019, the Ninth Circuit affirmed the Court’s dismissal of the DJA claims

                                  23   but reversed the Court on the final agency action issue, holding that the SAC pleaded sufficient

                                  24   facts to allege a final agency action under the APA. San Francisco Herring Ass’n v. U.S. Dep’t of

                                  25   Interior (“SFHA II”), 946 F.3d 564, 568 (9th Cir. 2019). The case was remanded, and Plaintiff

                                  26   filed the SAC on March 6, 2020, asserting a single claim under 5 U.S.C § 706(2)(C). ECF No.

                                  27   168. Defendants filed an answer on April 10, 2020. ECF No. 171.

                                  28          The present round of summary judgment cross-motions ensued. On June 26, 2020,
                                                                                        7
                                   1   Defendants filed a motion for summary judgment, asserting that it has the statutory authority to

                                   2   regulate the waters within the boundaries of the GGNRA. ECF No. 182. On August 10, 2020,

                                   3   Plaintiff filed a cross-motion for summary judgment and opposition to Defendants’ summary

                                   4   judgment motion, arguing that the GGNRA Act limits NPS’s statutory authority to those waters in

                                   5   which it has acquired a property interest. ECF Nos. 184, 185. Defendants replied to Plaintiff’s

                                   6   opposition on September 24, 2020. ECF No. 187. Plaintiff filed a final reply on November 9,

                                   7   2020. ECF No. 188. The Court held a hearing on December 9, 2020.

                                   8   II.     JURISDICTION

                                   9           Plaintiff’s causes of action arise under the APA, 5 U.S.C. §§ 701-06. Therefore, the Court

                                  10   has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331. Moreover, under 5 U.S.C. § 704,

                                  11   “final agency action for which there is no other adequate remedy in a court” is subject to judicial

                                  12   review. Under the APA, “agency action” is defined “broadly to ‘includ[e] the whole or part of an
Northern District of California
 United States District Court




                                  13   agency rule, order, license, sanction, relief, or the equivalent or denial thereof, or failure to act.’”

                                  14   SFHA II, 946 F.3d at 575 (citing 5 U.S.C. §§ 551(13) and 701(b)(2)).

                                  15           The Court holds that Plaintiff has provided sufficient evidence to support its allegation of

                                  16   final agency action. The Ninth Circuit held that Plaintiff’s SAC adequately alleged a final agency

                                  17   action. Id. at 577 (allegations that two NPS officers ordered Ernie Koepf not to fish in the

                                  18   GGNRA were sufficient to allege final agency action). Plaintiff has supported these allegations

                                  19   with “affidavit[s] or other evidence [of] specific facts,” Washington Envtl. Council v. Bellon, 732

                                  20   F.3d 1131, 1139 (9th Cir. 2013), including various declarations from SFHA members stating that

                                  21   NPS or CDFW agents told them that they were prohibited from casting their nets and fishing in

                                  22   the GGNRA. ECF Nos. 184-1 ¶ 5, 184-2 ¶ 5, 184-3 ¶ 5, 184-4 ¶ 5, 184-5 ¶ 5. Defendants do not

                                  23   dispute that oral instructions by NPS rangers constituted final agency action and concede that,

                                  24   “under controlling authority, this Court has jurisdiction over Plaintiff’s claim.” ECF No. 185 at 7

                                  25   n.1.

                                  26   III.    LEGAL STANDARD

                                  27           Pursuant to 5 U.S.C. § 706(2)(C), a court shall hold unlawful and set aside any agency

                                  28   action found to be “in excess of statutory jurisdiction, authority, or limitations, or short of
                                                                                           8
                                   1   statutory right.” Because the issue to be decided is one of law, it may be answered on summary

                                   2   judgment. Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18 F.3d 1468, 1472 (9th Cir. 1994). In

                                   3   an APA proceeding there are no material facts in dispute because the Court does not engage as a

                                   4   fact finder but rather rules upon the administrative record compiled by the agency. Id.

                                   5   IV.      ANALYSIS

                                   6            The Court now revisits the same issue it decided in its April 2014 summary judgment order

                                   7   that was vacated on appeal.3 See ECF No. 127. Having found no substantive changes in the

                                   8   material facts or law, the Court again finds that the GGNRA Act does not impose an “acquisition

                                   9   prerequisite,” as Plaintiff asserts, over the waters in question, and concludes that Defendants have

                                  10   statutory authority to apply 36 C.F.R. § 2.3(d)(4) within the waters of the GGNRA. Accordingly,

                                  11   the Court will grant Defendants’ motion for summary judgment and deny Plaintiff’s cross-motion

                                  12   for summary judgment.
Northern District of California
 United States District Court




                                  13            Defendants move for summary judgment on the issue of NPS’s authority to prohibit

                                  14   commercial fishing in the GGNRA waters pursuant to 36 C.F.R. § 2.3(d)(4). ECF No. 182.

                                  15   Plaintiff filed a cross-motion for summary judgment, arguing that Section 4(a) of the GGNRA Act

                                  16   unambiguously prevents NPS from regulating the waters in question without first acquiring a

                                  17   property interest in the waters. ECF No. 185. As this Court previously noted, the question “is one

                                  18   of statutory interpretation only.” ECF No. 127 at 5. Plaintiff does not assert that Congress lacks

                                  19   the authority, if it wishes, to authorize NPS to regulate the waters at issue.4 Plaintiff’s success

                                  20   depends on its argument that under federal statutory law, NPS may only regulate waters within the

                                  21   boundaries of the GGNRA after DOI acquires a property interest in those waters.5

                                  22
                                       3
                                  23    The Ninth Circuit did not take up the merits of the grant of summary judgment in the intervening
                                       appeals.
                                  24   4
                                         The Court does not consider Defendants’ argument that the federal government’s legislative
                                  25   jurisdiction offers support for its authority to regulate the waters. If Defendants argue that the
                                       United States’ constitutional authority to regulate the GGNRA waters is somehow self-
                                  26   effectuating, even absent a statutory grant of authority, the Court rejects the proposition. The fact
                                       that the United States can regulate these waters does not mean that NPS can. The Constitution
                                  27   makes the former statement a possibility, but only Congress can make the latter a reality. See ECF
                                       No. 127 at 6 n.1.
                                  28   5
                                           The Court agrees with Defendants’ statutory construction on de novo review. Therefore, it does
                                                                                         9
                                   1          The NPS Organic Act specifically authorized NPS to “[p]romulgate and enforce regulation

                                   2   concerning boating and other activities on or relating to waters located within areas of the National

                                   3   Park System, including waters subject to the jurisdiction of the United States.” 16 U.S.C. § 1a-

                                   4   2(h). This authority is broad in geographic scope, applying throughout the national park system,

                                   5   but is narrowly focused on the specific authority NPS now seeks to invoke (prohibiting fishing by

                                   6   boats). There is no doubt that, standing alone, the NPS Organic Act plainly authorized NPS to

                                   7   promulgate and enforce 36 C.F.R. § 2.3(d)(4), and Plaintiff does not suggest otherwise.

                                   8          Plaintiff also does not dispute the facial validity of 36 C.F.R. § 2.3(d)(4). Plaintiff argues

                                   9   instead that the previously enacted GGNRA Act limits the scope of 16 U.S.C. § 1a-2(h)’s

                                  10   applicability to the GGNRA, and that therefore NPS may not enforce the regulation in the

                                  11   GGNRA’s waters. ECF No. 185 at 21. Plaintiff maintains that, under the GGNRA Act, Congress

                                  12   established an “acquisition prerequisite” that required DOI to obtain a property interest in any
Northern District of California
 United States District Court




                                  13   waters before it could regulate those waters. Id.

                                  14          In so arguing, Plaintiff invokes the statutory canon that repeals by implication are

                                  15   disfavored. As a case on which Plaintiff relies states:

                                  16                  It is a basic principle of statutory construction that a statute dealing
                                                      with a narrow, precise, and specific subject is not submerged by a
                                  17                  later enacted statute covering a more generalized spectrum. “Where
                                                      there is no clear intention otherwise, a specific statute will not be
                                  18                  controlled or nullified by a general one, regardless of the priority of
                                                      enactment.” Morton v. Mancari, 417 U.S. 535, 550-551, 94 S.Ct.
                                  19                  2474, 2482, 41 L. Ed. 2d 290, 301. “The reason and philosophy of
                                                      the rule is, that when the mind of the legislator has been turned to the
                                  20                  details of a subject, and he has acted upon it, a subsequent statute in
                                                      general terms, or treating the subject in a general manner, and not
                                  21                  expressly contradicting the original act, shall not be considered as
                                                      intended to affect the more particular or positive previous provisions,
                                  22                  unless it is absolutely necessary to give the latter act such a
                                                      construction, in order that its words shall have any meaning at all.”
                                  23                  T. Sedgwick, The Interpretation and Construction of Statutory
                                                      Construction of Statutory and Constitutional Law 98 (2d ed. 1874).
                                  24
                                       Radzanower v. Touche Ross & Co., 426 U.S. 148, 153 (1976). This canon remains well
                                  25
                                       established in the law. See, e.g., Swinomish Indian Tribal Cmty. v. BNSF Ry. Co., 951 F.3d 1142,
                                  26
                                  27
                                       not address whether the agency’s determination warrants deference under Chevron U.S.A., Inc. v.
                                  28   NRDC, 467 U.S. 837, 843 (1984). The Court also does not consider the parties’ arguments
                                       regarding deference.
                                                                                      10
                                   1   1156 (9th Cir. 2020) (“When a later-enacted statute does not expressly repeal existing federal law,

                                   2   we ask whether the later-enacted statute implicitly repeals earlier law. [R]epeals by implication

                                   3   are not favored.”) (citation omitted). As the Court has previously found, and as set forth below,

                                   4   the canon does not apply here.

                                   5          Defendants concede that Section 4(a) of the GGNRA Act imposed an “acquisition

                                   6   prerequisite” with respect to the lands within the boundaries of the GGNRA. See ECF No. 187 at

                                   7   14. Congress recognized that there were nonfederal lands within the boundaries it had drawn for

                                   8   the GGNRA and thus established that DOI could later acquire those lands “by donation, purchase,

                                   9   exchange or transfer,” 16 U.S.C. § 460bb-2(a), and that it would only then have the authority to

                                  10   administer the interests it had thereby acquired. 16 U.S.C. § 460bb-3(a). As this Court and the

                                  11   parties have noted, Congress’s approach to park-making was part of a legislative compromise

                                  12   among several competing camps. Some interests sought to have the federal government take
Northern District of California
 United States District Court




                                  13   possession of the entire area presently composing the GGNRA, while others sought to restrict the

                                  14   federal government’s authority to areas it already owned. The compromise was a piecemeal

                                  15   approach in which the park’s boundaries were set out in advance but would only come under

                                  16   unified regulation if the federal government acquired non-federal property within it from its then-

                                  17   current owners. See ECF No. 185 at 9-13. In considering a later, broader statute that gave NPS

                                  18   some specific authority over lands within the park system, a court might well apply Morton, 417

                                  19   U.S. at 550-51, and read the GGNRA Act to limit the effect of the later act.

                                  20          However, as the Court determined in its previous order on the matter, “the problem for

                                  21   Plaintiff is that neither the statutory framework of the GGNRA nor the legislative history of the

                                  22   enactment indicate in any way that ‘the mind of the legislator[s] ha[d] been turned to the details

                                  23   of’ the waters within the GGNRA.” ECF No. 127 at 8 (citing Radzanower, 426 U.S. at 153).

                                  24   Rather, it seems implausible that Congress set up a requirement that DOI would have to acquire

                                  25   property interests in the waters of San Francisco Bay before it could regulate the waters that

                                  26   Congress specifically included within the park’s boundaries. Plaintiff points out that the State of

                                  27   California’s constitution prohibits the state from alienating the property interest it holds in its

                                  28   waters as a public trust for the purposes of fishing and navigation. See ECF No. 185 at 15 (citing
                                                                                          11
                                   1   Cal. Const. Art. 1, § 25, Cal. Const., Art. X, § 4, and People ex inf. Webb v. Cal. Fish Co., 166

                                   2   Cal. 576, 587, 589, 598 (1913)). Therefore, the only way DOI could acquire title to the waters

                                   3   would be to take title by eminent domain. But the GGNRA Act expressly denies DOI the

                                   4   authority to use eminent domain to acquire property for the park. See 16 U.S.C. § 460bb-2(a)

                                   5   (acquisition can only be via “donation, purchase, exchange or transfer”). Plaintiff’s reading, taken

                                   6   to its logical conclusion, requires concluding that Congress established the GGNRA, drew its

                                   7   boundaries to include the waters in question, limited DOI’s ability to regulate those waters unless

                                   8   it acquired a property interest in them, and then took away the only mechanism through which

                                   9   DOI could acquire title to the waters. The net effect of this circuitous approach – assuming it

                                  10   constitutes a reasonable reading of the GGNRA Act – would be to make it impossible for DOI

                                  11   ever to regulate these waters, making any discussion of when it could regulate them nonsensical,

                                  12   and in some ways making it a superfluous and unnecessary act to place the waters within the
Northern District of California
 United States District Court




                                  13   boundaries at all.

                                  14          At the March 7, 2014 oral argument, Plaintiff’s counsel acknowledged that its reading of

                                  15   the statute and the California Constitution made it impossible for DOI to acquire complete title to

                                  16   the waters. ECF No. 127 at 9. Yet Plaintiff again argues in its present motion that its reading does

                                  17   not render the GGNRA Act superfluous because DOI could obtain a lesser interest in the waters

                                  18   “in the form of a lease or easement” that it could administer in line with California’s public trust

                                  19   policy. ECF No. 185 at 29. The Court remains skeptical of this argument. As the Court

                                  20   previously noted, the neighboring provisions of the GGNRA Act contemplate that DOI would

                                  21   begin acquiring complete title to the lands within the GGNRA boundaries and that the land within

                                  22   the GGNRA boundaries would thereby fall under the unified regulation of DOI as part of the

                                  23   national park system. The suggestion that a non-federal entity would continue to own portions of

                                  24   the park, and that DOI would have only subsidiary regulatory authority in those areas, does not

                                  25   square with the remainder of the Act.

                                  26          It was clearly Congress’s intention that DOI begin acquiring land for the park. But the

                                  27   statute does not contemplate that DOI would also begin acquiring property interests in the

                                  28   navigable waters of San Francisco Bay. Though it may be possible for the United States to
                                                                                         12
                                   1   acquire full title to navigable waters owned in public trust by a state, as Plaintiff argues, it appears

                                   2   to be a rare occurrence at best. The examples Plaintiff cites include an unclear reference in a 1913

                                   3   case to the United States possibly taking “the whole flow” of a Michigan stream, United States v.

                                   4   Chandler-Dunbar Water Power Co., 229 U.S. 53, 65 (1913), and the United States military’s

                                   5   condemnation of water rights in tidelands (not navigable waters) off the California coast, United

                                   6   States v. 32.42 Acres of Land, 683 F.3d 1030, 1034 (9th Cir. 2012). If Congress had expected

                                   7   DOI to begin attempting to purchase the waters of San Francisco Bay from the State of California

                                   8   (or even to acquire a limited property interest therein), the GGNRA Act would have reflected that

                                   9   expectation. As the Supreme Court put it in a different context, “Congress . . . does not, one might

                                  10   say, hide elephants in mouseholes.” Whitman v. Am. Trucking Ass’ns, 531 U.S. 457, 468 (2000).

                                  11   Instead, Section 4 of the GGNRA goes into great detail about which federal lands would be

                                  12   transferred to DOI, without any mention of the waters in the Bay. And Section 3(a) provides
Northern District of California
 United States District Court




                                  13   specifically that “[a]ny lands, or interests therein, owned by the State of California or any political

                                  14   subdivision thereof, may be acquired only by donation,” notably omitting the waters owned by the

                                  15   state. 16 U.S.C § 460bb-2(a) (emphasis added).

                                  16          The Court continues to find it notable that the precise phrase, “lands, waters, and interests

                                  17   therein,” appears in dozens of different places within Title 16 of the United States Code. See, e.g.,

                                  18   16 U.S.C. § 3102(2) (Alaska National Interests Lands Conservation Act); 16 U.S.C.

                                  19   § 1461(e)(3)(A) (National Estuarine Research Reserve System); 16 U.S.C. § 398d(a) (Virgin

                                  20   Islands National Park). In context with the statute as a whole, as well as with the title as a whole,

                                  21   the most persuasive explanation for the inclusion of the word “waters” in Section 4(a) is that the

                                  22   entire phrase is boilerplate, employed with near-automatic regularity when Congress enacts a

                                  23   statute relating to DOI’s authority. It appears that little thought was devoted to how this standard

                                  24   language would fit with the idiosyncratic “acquisition prerequisite” that Congress placed within

                                  25   the GGNRA Act. Plaintiff argues that the boilerplate language does not take away from the effect

                                  26   of the statute’s plain meaning. ECF No. 189 at 5. Plaintiff relies on a recent Supreme Court

                                  27   holding that “boilerplate is boilerplate for a reason – because it offers tried-and-true language to

                                  28   ensure a precise and predictable result.” Seila Law LLC v. Consumer Fin. Prot. Bureau, 140
                                                                                          13
                                   1   S. Ct. 2183, 2209 (2020). But here, in contrast, Plaintiff’s reading of the statute does not lead to

                                   2   “a precise and predictable result,” but one that is both idiosyncratic and impossible to administer.

                                   3   Id. The effect of reading Plaintiff’s asserted “acquisition prerequisite” into boilerplate language is

                                   4   an implausible construction that, as discussed supra, gives Defendants virtually no legal

                                   5   mechanism to regulate the GGNRA waters. Further, as discussed below, the GGNRA Act’s

                                   6   legislative history lends no support to Plaintiff’s argument that Congress sought to employ

                                   7   boilerplate language to place a significant limit on NPS’s authority to regulate the GGNRA

                                   8   waters.

                                   9             The GGNRA Act’s legislative history bolsters the Court’s understanding that Congress did

                                  10   not intend to impose an “acquisition prerequisite” on the waters of the GGNRA. Plaintiff’s

                                  11   account of the legislative history amply demonstrates that Congress understood that land would

                                  12   need to be owned to be regulated. But that same history also provides virtually no evidence that
Northern District of California
 United States District Court




                                  13   Congress thought the same about the waters. In none of the discussions and records submitted by

                                  14   Plaintiff do legislators, or even observers, express any understanding of the effect the statute

                                  15   would have on the waters in question. Plaintiff argues that this Court should not rely on

                                  16   legislative history (or a lack thereof) to evaluate whether the GGNRA Act imposes an acquisition

                                  17   prerequisite to the waters in question. ECF No. 185 at 30. Plaintiff contends that the absence of

                                  18   any discussion contemplating DOI’s acquisition in the waters of San Francisco Bay is a natural

                                  19   outcome “[g]iven the sheer number of pre-existing federal properties present within the park and

                                  20   the disputes regarding their disposition.” Id. Plaintiff relies on Drakes Bay Oyster Co. v. Jewell,

                                  21   747 F.3d 1073, 1084 (9th Cir. 2014), which held that “[e]xtrinsic materials have a role in statutory

                                  22   interpretation only to the extent they shed a reliable light on the enacting Legislature’s

                                  23   understanding of otherwise ambiguous terms.” Drakes Bay does not support Plaintiff’s position.

                                  24   The “extrinsic materials” in that case referred to legislative history “from decades earlier,” and

                                  25   thus, not correspondent to the statute at issue. Id. Here, the relevant legislative materials directly

                                  26   concern the relevant statute, the GGNRA Act. Plaintiff’s argument therefore does not dissuade the

                                  27   Court from its previous holding.

                                  28             Plaintiff also argues that the acquisition requirement over the waters of the GGNRA is not
                                                                                         14
                                   1   sui generis, “but is, in fact, a common provision that Congress has used on other occasions.” ECF

                                   2   No. 185 at 22. Plaintiff relies only on Sturgeon v. Frost, 136 S. Ct. 1061, 1063 (2016) to support

                                   3   this argument, but the scope of that case is specifically limited to NPS’s authority in Alaska.

                                   4   Otherwise, Plaintiff points to a statute governing the Everglades National Park, which states that

                                   5   “land and water therein not in Federal ownership shall be administered as a part of the park only

                                   6   after being acquired as hereinafter provided.” 16 U.S.C. § 410i. The Everglades National Park

                                   7   statute only further supports the Court’s conclusion that the GGNRA Act does not impose an

                                   8   “acquisition prerequisite” over the GGNRA waters: unlike in the Everglades statute, nowhere in

                                   9   the GGNRA Act does Congress impose such an unequivocal mandate. If Congress had intended

                                  10   that NPS could regulate the waters at issue only after it acquires a property interest in them,

                                  11   Congress would have included more explicit language in the GGNRA Act. Rather, Section 3 of

                                  12   the Act simply states that DOI “may acquire lands, improvements, waters, or interests therein”
Northern District of California
 United States District Court




                                  13   within the boundaries of the GGNRA, 16 U.S.C. § 460bb-2(a), and Section 4 contemplates the

                                  14   terms governing how the GGNRA is to be administered.

                                  15          In light of the GGNRA Act’s statutory framework and legislative history, there is no

                                  16   indication that Congress gave any significant thought to whether DOI would ever begin

                                  17   purchasing the waters of the San Francisco Bay, much less that the “mind of the legislator . . .

                                  18   [was] specifically turned to the details” of the subject. Radzanower, 426 U.S. at 153.6

                                  19
                                       6
                                  20     Plaintiff argues that the Court improperly assesses the case by analyzing whether the mind of the
                                       legislator had turned to the details of the subject. ECF No. 185 at 27. According to Plaintiff,
                                  21   courts apply the statutory canon disfavoring repeal by implication “simply by asking which statute
                                       addresses the narrower subject matter, and whether the general statute reflects any clear intent that
                                  22   it should not apply.” Id. (citing Luther v. Countrywide Home Loans Servicing LP, 533 F.3d 1031,
                                       1034 (9th Cir. 2008)). But the absence of evidence pointing to Congress’s intent to impose an
                                  23   “acquisition prerequisite” to the waters of the GGNRA is precisely why the Court declines to
                                       apply the canon disfavoring repeals by implication in the rote way that Plaintiff suggests. In citing
                                  24   Radzanower’s explanation for the purpose of the canon, the Court does not mean to suggest that
                                       courts must seek out legislative history or extrinsic sources of Congressional intent to determine
                                  25   whether to apply the presumption against repeals by implication. But the Court does read Morton
                                       and its progeny as assuming that the court is confronted with an earlier statute whose effect is,
                                  26   after applying traditional tools of statutory interpretation, clear and undisputed. And the
                                       presumption against repeal by implication lives alongside other well-established canons, such as
                                  27   the Whole Act Rule, which affects the Court’s construction of the GGNRA Act, supra. See, e.g.,
                                       Gonzales v. Oregon, 546 U.S. 243, 273-74 (2005) (interpreting an act in the context of “[t]he
                                  28   statutory scheme with which . . . [it] is intertwined”). For these reasons, the Court rejects
                                       Plaintiff’s argument and declines to apply the canon disfavoring repeals by implication.
                                                                                           15
                                   1          Out of context, Plaintiff’s interpretation of the isolated phrase “lands, waters, and interests

                                   2   therein acquired,” could be reasonable. But “a section of a statute should not be read in isolation

                                   3   from the context of the whole act.” Planned Parenthood Arizona Inc. v. Betlach, 727 F.3d 960,

                                   4   971 (9th Cir. 2013) (quoting Richards v. United States, 369 U.S. 1, 11 (1962)). In the context of

                                   5   the whole act, applying the “acquisition prerequisite” to the waters in question does not seem to be

                                   6   a plausible construction. It might be different if the Court were asked to consider whether DOI

                                   7   could regulate the waters in question under the GGNRA Act Alone. But the Court is asked to

                                   8   attempt to harmonize the GGNRA Act with a later enacted, and equally valid, Act of Congress

                                   9   which specifically gives NPS general authority to regulate boating within the waters of the

                                  10   national park system. Courts generally employ the presumption against repeals by implication

                                  11   when the previous enactment’s provisions are clear and undisputed. See, e.g., Morton, 417 U.S. at

                                  12   542-45. Since Plaintiff has failed to demonstrate that Congress specifically turned its attention to
Northern District of California
 United States District Court




                                  13   the question of whether DOI would need to acquire a property interest in the waters in question

                                  14   before it could regulate them, Plaintiff cannot escape the otherwise clear effect of 16 U.S.C. § 1a-

                                  15   2(h). See Radzanower, 426 U.S. at 153.

                                  16          For the purposes of this motion, the Court assumes without deciding that DOI has never

                                  17   acquired any property interest in the waters in question.7 As the Court interprets the GGNRA Act

                                  18
                                  19   7
                                         CSLC took no position on this question, and no other agency of the State of California responded
                                  20   to the Court’s 2013 invitation to provide its views. However, “[i]t is a well-established
                                       proposition that the lands lying between the lines of ordinary high and low tide, as well as that
                                  21   within a bay or harbor, and permanently covered by its waters, belong to the state in its sovereign
                                       character, and are held in trust for the public purposes of navigation and fishery.” Cal. Fish Co.,
                                  22   166 Cal. at 584. “A public easement and servitude exists over these lands for those purposes.” Id.
                                       Under the concept of public trust, “the sovereign owns ‘all of its navigable waterways and the
                                  23   lands lying beneath them as trustee of a public trust for the benefit of the people.’” Nat’l Audubon
                                       Soc’y v. Superior Court, 33 Cal. 3d 419, 434 (1983) (quoting Colberg, Inc. v. State of California
                                  24   ex rel Dep’t Pub. Works, 67 Cal. 2d 408, 416 (1967)). “The State of California acquired title as
                                       trustee to such lands and waterways upon its admission to the union.” Id. at 434.
                                  25
                                       Defendants do not claim that the United States ever at any point after California’s admission
                                  26   acquired any property interest in the waters themselves. There is some question about whether the
                                       United States has acquired some of the tide and submerged land beneath the waters in question.
                                  27   See ECF No. 118 at 6-12. Defendants argue that the United States’ ownership of some of the
                                       submerged lands supports their authority to regulate activity within the waters above those lands.
                                  28   ECF No. 182 at 9. The Court does not rule on Defendants’ contention for the purposes of this
                                       motion. In any event, acquisition of submerged land does not generally include an interest in
                                                                                        16
                                   1   and the NPS Organic Act, this fact does not deprive DOI and NPS of statutory authority to apply

                                   2   36 C.F.R. § 2.3(d)(4) within the waters in question.

                                   3                                           CONCLUSION
                                   4          For the foregoing reasons, Defendants’ motion for summary judgment is GRANTED, and

                                   5   Plaintiff’s cross-motion is DENIED. The clerk is directed to enter judgment and close the case.

                                   6          IT IS SO ORDERED.

                                   7   Dated: December 11, 2020
                                                                                       ______________________________________
                                   8
                                                                                                     JON S. TIGAR
                                   9                                                           United States District Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   waters above that are owned by the State of California in public trust. See Cal. Const. Art. X., § 3;
                                       Cal. Fish Co., 166 Cal. at 576; Cal. Pub. Resource Code § 6009.1.
                                                                                       17
